Case 19-50672-wlh     Doc 74     Filed 04/16/21 Entered 04/16/21 10:47:07     Desc
                                     Page 1 of 2


                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN RE:                                    :      CHAPTER 13
NORMANDY MESHON HUFF                      :      CASE NUMBER A19-50672-WLH
      DEBTOR                              :

                   TRUSTEE’S SUPPLEMENTAL REPORT
                  FOLLOWING CONFIRMATION HEARING

      Nancy J. Whaley, Standing Chapter 13 Trustee to report back in ten (10)
      days following the Confirmation Hearing held on March 24, 2021:

      As to whether Debtor filed a Pre – Confirmation Plan Modification

      The Attorney for the Trustee has reviewed the case as instructed and:

      The Trustee withdraws her Objections to Confirmation

      Please enter an Order of Confirmation.

      This the 16th day of April, 2021.




                             ___/s/_________________________
                             Ryan J. Williams,
                             Attorney for Chapter 13 Trustee
                             GA Bar Number 940874
                             303 Peachtree Center Ave., NE
                             Suite 120
                             Atlanta, GA 30303
                             (678) 992-1201

/jn
   Case 19-50672-wlh         Doc 74   Filed 04/16/21 Entered 04/16/21 10:47:07                Desc
                                          Page 2 of 2
                                  CERTIFICATE OF SERVICE
Case No: A19-50672-WLH

I certify that on this day I caused a copy of this Chapter 13 Trustee's Supplemental Report
Following Confirmation Hearing to be served via United States First Class Mail with adequate
postage prepaid on the following parties at the address shown for each:




NORMANDY MESHON HUFF
1702 WESTHAVEN DRIVE SW
ATLANTA, GA 30311




I further certify that I have on this day electronically filed the foregoing Chapter 13 Trustee's
Supplemental Report Following Confirmation Hearing using the Bankruptcy Court’s
Electronic Case Filing program, which sends a notice of this document and an
accompanying link to this document to the following parties who have appeared in this case
under the Bankruptcy Court’s Electronic Case Filing program:

Attorney for the Debtor(s):

CLARK & WASHINGTON, P.C.




This the 16th day of April, 2021.


/s/____________________________________
  Ryan J. Williams
  Attorney for the Chapter 13 Trustee
  State Bar No. 940874
  303 Peachtree Center Avenue, NE
  Suite 120
  Atlanta, GA 30303
  678-992-1201
